Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-20-00476-CR

                                        Mario Alberto ALEJOS,
                                               Appellant

                                                    v.

                                         The STATE of Texas,
                                               Appellee

                      From the County Court at Law No. 14, Bexar County, Texas
                                       Trial Court No. 566141
                                Honorable Carlo Key, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: October 21, 2020

APPEAL DISMISSED FOR LACK OF JURISDICTION

           The trial court imposed sentence in the underlying cause on June 13, 2018. A motion for

new trial or a notice of appeal was due on July 13, 2018. TEX. R. APP. P. 26.2(a)(1). Appellant

filed a pro se notice of appeal and motion for new trial on September 11, 2020.

           A timely notice of appeal is necessary to invoke a court of appeals’ jurisdiction. See Olivo

v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). A late notice of appeal may be considered

timely so as to invoke a court of appeals’ jurisdiction if (1) it is filed within fifteen days of the last

day allowed for filing, (2) a motion for extension of time is filed in the court of appeals within
                                                                                     04-20-00476-CR


fifteen days of the last day allowed for filing the notice of appeal, and (3) the court of appeals

grants the motion for extension of time. See id. Having reviewed the record, it appeared the notice

of appeal was untimely filed.

       Therefore, on September 25, 2020, this court ordered appellant to show cause in writing

no later than October 2, 2020, why this appeal should not be dismissed for lack of jurisdiction.

See id.; see also Ater v. Eighth Court of Appeals, 802 S.W.2d 241 (Tex. Crim. App. 1991) (out-

of-time appeal from final felony conviction may be sought by filing a writ of habeas corpus

pursuant to article 11.07 of the Texas Code of Criminal Procedure). Our order cautioned appellant

that if he did not timely respond, this appeal would be dismissed for lack of jurisdiction.

       Appellant has not responded; therefore, this appeal is dismissed for lack of jurisdiction.

                                                  PER CURIAM

Do not publish




                                                -2-